Judge Roane
pronounced the following opinion of this court:
“ Without considering, or deciding upon, the other questions made in this cause, the court is of opinion that, under the true construction of the twentieth section of the act for establishing a bank in the town of Alexandria,(a) the power of granting appeals, writs of error, or supersedeas, is taken away from the appellate court in relation only to judgments rendered pursuant to the act aforesaid, and upon writs of capias ad respondendum executed according to .the directions of the act; and, as it does not appear of record, in this case, either that any Writ issued, or was served upon the plaintiffs, or either of them, prior to the rendition of the judgment in question, the order of the district courtis erroneous, because, as is aforesaid, the correcting power of the district court was not prohibited by the act aforesaid, in relation to the case presented to that court by the petition for the supersedeas ; therefore it is considered that the order aforesaid of the district court be reversed and annulled, with costs, and this court, proceeding to make such order as the said district court ought to have made, doth order that a writ of supersedeas issue to the judgment aforesaid of the said comity court, upon the plaintiff’s entering into bond with sufficient security in such penalty as the superior court of law of the county of Spottsyhanm shall direct.”

 Sessions acts of 1792 p. 105.